Citation Nr: 0016020	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-02 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder claimed 
as arthritis due to cold exposure.

2.  Entitlement to service connection for a cardiac disorder 
due to cold exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Craven




INTRODUCTION

The veteran had active military service from June 1948 to 
June 1954 and from September 1954 to June 1958.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an October 1998 decision of the RO.


FINDINGS OF FACT

1.  The veteran has presented a claim of service connection 
for arthritis due to cold exposure which is plausible.

2.  No competent evidence has been presented to show that the 
veteran currently has a cardiac disorder due to cold exposure 
or other disease or injury incurred in or aggravated by 
service.


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a disability claimed as 
arthritis due to cold exposure.  38 U.S.C.A. §§ 1110, 1131, 
5107(a), 7104 (West 1991 & Supp. 1999); C.F.R. § 3.303 
(1999).

2.  A well-grounded claim of service connection for a cardiac 
disorder has not been presented.  38 U.S.C.A. §§ 1110, 1131, 
5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A careful review of the service medical records shows that, 
on enlistment examination in June 1948, the veteran's 
cardiovascular system was reported to be clinically normal.  
On examination in June 1951, his heart and vascular system 
were reported to be clinically normal and a chest x-ray study 
was negative.  In June 1954, the veteran was reported to have 
a normal electrocardiogram.  On examination in September 
1954, his heart and vascular system were reported to be 
clinically normal and a chest x-ray study was negative.  In 
April 1957, a chest x-ray study was reported to be normal.  
On discharge examination in April 1958, the veteran's heart, 
vascular system, spine and other musculoskeletal areas were 
reported to be clinically normal.  A chest x-ray study was 
also normal.

On VA examination in June 1962, the veteran's cardiovascular 
and musculoskeletal systems were reported to be normal and he 
offered no relevant complaints.  

A private doctor wrote in August 1976 that X-ray study of the 
veteran made in December 1975, after he had been injured in 
an automobile accident, revealed marked osteoarthritis of the 
cervical spine.  

During a hearing at the RO in December 1978, the veteran 
reported that he had had blackout spells and leg problems.  
He indicated that he had never been told by a doctor what had 
caused the blackout spells.  He reported that he was on a 
diet for diabetes and medication for high blood pressure.

On VA examination in August 1979, the veteran complained of 
chest pain on physical exertion but denied any history of 
heart disease.  He was reported to have a history of high 
blood pressure since 1974.  An examination of the heart 
revealed normal sinus rhythm and normal cardiac size.  The 
veteran was diagnosed, in part, with mild systolic and 
diastolic hypertension; degenerative spondyloarthrosis of the 
cervical spine with no objective clinical findings; and mild 
degenerative osteoarthritis of the left knee joint.  There 
were no references to cold exposure in service.  

On VAMC records, reflecting treatment in June 1980, the 
veteran was reported to have hypertension and degenerative 
joint disease.  His chest was reported to be clear and his 
heart had regular rhythm and rate.

On VA examination in October 1981, the veteran was reported 
to have a history of high blood pressure for the past six 
years.  He claimed that he had a history of a heart condition 
for the previous four years and that he had never been 
hospitalized for his heart.  He complained of chest pains 
with or without physical exertion that radiated to the left 
arm.  There were reported to be no murmurs, gallops, friction 
rubs or thrills and S1 and S2 were normal.  The veteran was 
diagnosed, in part, with degenerative arthritis of the 
cervical spine at C4-C7; osteoarthritis of the lumbar spine, 
symptomatic with no radiologic findings; coronary artery 
disease, with an electrocardiogram revealing right bundle 
branch block and old inferior infarction; and mild systolic 
hypertension.

In October 1981, a VA radiology report of the chest revealed 
that the heart was normal.

In June 1988, VAMC records revealed diagnoses of, in part, 
history of hypertension; history of degenerative joint 
disease; and organic heart disease with dipyridamole thallium 
stress test in May 1988.  It was noted during VA 
hospitalization that the veteran's risk factors for coronary 
artery disease were hypertension, diabetes, increased lipids, 
smoking, and family history.  Cold exposure was not 
mentioned.  

Received in May 1993 were VA outpatient treatment records, 
reflecting treatment from November 1990 to April 1993.  In 
May 1991, the veteran was reported to have a history of 
hypertension, degenerative joint disease and organic heart 
disease.

The veteran first claimed arthritis and heart disorder due to 
cold exposure in 1998, reporting service in both Korea and 
Alaska.  He did not elaborate on the circumstances, nor did 
he specify which joints were affected.  

On a September 1998 VA cold injury protocol examination, the 
veteran reported that he had a history of multiple heart 
attacks between the 1960's and 1970's and that he had had 
heart pain for many years.  He reported that he had had two 
cardiac catheterizations in the past.  He indicated that he 
had been exposed to severe cold weather in Korea in 1955 and 
1958.  He reported that he had stiffness in all of his 
joints, especially his hip joints and knees.  An examination 
of the vascular system revealed 2+ radial pulses, 2+ brachial 
pulses and normal femoral pulses, bilaterally.  X-ray studies 
of the knees and hips were reported to be essentially normal.

The veteran was diagnosed with history of exposure to cold 
weather in the past with symptoms he related to this episode.  
The examiner reported that there was no obvious evidence of 
any limb loss or ulcerations related to having had cold 
exposure, although the veteran complained of cold sensitivity 
which could not be objectively verified.  The veteran was 
reported to appear to have some skin changes in the lower 
extremities which may be related to vascular insufficiency.  
Pulses in the feet were reported to be slightly decreased, 
which could be related to peripheral vascular disease and 
could have been exaggerated by his past history of smoking.  
The examiner reported that the veteran's arthralgia symptoms 
could be related to episodic exposure to cold and may very 
well be related to his exposure to cold weather in the past 
as may his cold sensitivity.

On VA outpatient treatment records, reflecting treatment from 
June 1998 to January 1999, the veteran was reported to have 
hypertension and arteriosclerotic heart disease.

On a VA bones examination in June 1999, the impression was 
deep degenerative joint disease of the right thumb, 
carpometacarpal joint.

On a VA spine examination in June 1999, the impression was 
that the veteran had evidence of scoliosis, which could be 
either degenerative or congenital.

II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1999).  The regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
is the result of a service-connected disability.  38 C.F.R. § 
3.310 (1999); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability, or between a 
service-connected disability and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Although the claim 
need not be conclusive, it must be accompanied by evidence, 
not just allegations, in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim for service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.310; Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  The evidence submitted in support of the claim 
is presumed to be true for purposes of determining whether 
the claim is well grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In addition, certain diseases, such as arthritis and 
cardiovascular-renal disease, when manifest to a compensable 
degree within one year after the veteran's discharge from 
military service, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (1999).


A.  Arthritis Due to Cold Exposure

The veteran contends, in essence, that he currently has 
"arthritis" due to his exposure to cold in service.

On a September 1998 VA cold injury protocol examination, the 
examiner reported that the veteran had arthralgia symptoms 
which could be related to episodic exposure to cold and which 
may very well be related to his exposure to cold weather in 
the past.

Effective January 12, 1998, VA's Schedule for Rating 
Disabilities was amended to provide ratings for cold injury 
residuals, including arthralgia.  See 38 C.F.R. § 4.104, Code 
7122.

In the recent decision of Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000), the Federal Circuit concluded that the 
threshold established for assessing whether a claim is well 
grounded has long been understood to be uniquely low.  This 
low threshold also is preserved by the proposed well-grounded 
claim regulations published by the VA.  See 64 Fed. Reg. 
67,528 (Dec. 2, 1999).  "Such a low evidentiary threshold is 
particularly appropriate in the veterans context because in 
the early stages of the application process, the veteran is 
almost always unassisted by legal counsel.  Since significant 
if not essential evidence regarding the merits of a claim 
often resides in the [VA's] files, it would be fundamentally 
unfair to erect a steep evidentiary hurdle in front of an 
unassisted veteran before allowing the veteran to receive 
assistance from the [VA].  The low threshold is also 
appropriate in light of the uniquely pro-claimant nature of 
the veterans compensation system.  In assessing whether the 
veteran has met the requisite threshold, the statutes, rules, 
and cases make clear that the [VA] must construe all facts, 
make all inferences, and apply all presumptions in favor of 
the veteran."  (Citations omitted).  In other words, the 
evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  

With this in mind, and in light of the evidence of record, 
the Board finds that the veteran's claim for service 
connection for "arthritis" due to cold exposure is 
plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107.  Further 
discussion pertaining to this issue will be addressed in the 
Remand portion of this document.


B.  Cardiac Disorder Due to Cold Exposure

The veteran also contends, in essence, that he currently has 
a cardiac disorder due to his exposure to cold in service.

However, the service medical records show that, in June 1954, 
an electrocardiogram was normal.  Also, on discharge 
examination in April 1958, the veteran's heart was reported 
to be clinically normal and a chest x-ray study was normal.

On VA examination in August 1979, the veteran denied any 
history of heart disease and was reported to have a history 
of high blood pressure since 1974.  He was diagnosed with 
mild systolic and diastolic hypertension.

On VA examination in October 1981, the veteran claimed that 
he had a history of a heart condition for the previous four 
years, although he had never been hospitalized for his heart.  
He was diagnosed with mild systolic hypertension and coronary 
artery disease, with an electrocardiogram revealing right 
bundle branch block and old inferior infarction.

The Board is cognizant of the veteran's assertions regarding 
his current cardiac disorder.  However, he has presented no 
objective evidence of a nexus between the currently 
demonstrated cardiac symptomatology and exposure to cold or 
other disease or injury incurred in or aggravated by service.  
There is also no medical evidence demonstrating that the 
veteran had a cardiac disorder that was present to a 
compensable degree within one year after his discharge from 
military service.  See 38 C.F.R. §§ 3.307, 3.309.  In fact, 
as noted hereinabove, on VA examination in October 1981, the 
veteran reported that he had a history of a heart condition 
for only the previous four years, or nearly 20 years 
following his discharge from service.

In addition, there is no demonstrated continuity of 
symptomatology of a cardiac disorder since service.  See 38 
C.F.R. § 3.303(b).  To illustrate, on VA examination in June 
1962, or four years following his discharge from service, the 
veteran's heart was reported to be normal.

Lay assertions concerning questions of medical diagnosis or 
causation cannot constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  VA hospital records in 1988 mentioned a number of 
risk factors that the veteran had for coronary artery 
disease; no mention was made of a history of cold exposure.  
Absent competent evidence of linkage of a current disability 
to exposure to cold or other disease or injury in service, 
the claim of service connection for a cardiac disorder must 
be denied as not well grounded.  Caluza, supra.

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has a 
cardiac disorder due exposure to cold or other disease or 
injury incurred in or aggravated by service.

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) by informing the veteran of the evidence necessary 
to complete his application for benefits.  By this decision, 
the Board is informing the veteran of the evidence necessary 
to make his claim well grounded.  


ORDER

As a well-grounded claim of service connection for a disorder 
claimed as arthritis due to cold exposure has been submitted, 
the appeal is allowed to this extent, subject to further 
action as discussed hereinbelow.

Service connection for a cardiac disorder due to cold 
exposure is denied, as a well-grounded claim has not been 
submitted.


REMAND

Because the claim of service connection for "arthritis" due 
to cold exposure is well grounded, VA has a duty to assist 
the veteran in the development of facts pertaining to this 
claim.  38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Although the VA doctor's opinion that the veteran's 
arthralgia was due to cold exposure in the past was 
sufficient to make this claim well-grounded, further 
development of the record is warranted, after which all items 
of evidence, both positive and negative, must be carefully 
weighed and a determination made as to which evidence is 
credible.  

The service representative has asserted that the provisions 
of 38 U.S.C.A. § 1154(b), which relaxes the evidentiary 
requirements for veterans filing claims for disabilities 
incurred or aggravated during service while they were engaged 
in combat with the enemy, should be applied in this case.  
Although the veteran himself reported service in Korea in 
1950, he has made no mention of combat service, nor do his 
discharge certificates reflect any awards or decorations 
indicative of combat.  Further development in this regard is 
necessary, as shown below.

Notwithstanding the VA examiner's recent assessment that the 
veteran's arthralgia symptoms could be related to episodic 
exposure to cold in the past, it is clear that a review of 
the entire record was not made before entering such opinion.  
Service medical records contain no findings or complaints 
attributable to cold injury or residuals thereof at any time 
and, likewise, no such references were made for approximately 
3 decades following service.  A review of the record does 
show that the veteran's complaints of joint pain and 
stiffness and peripheral polyneuropathy have been attributed 
to various causes, including diabetes and alcoholism.  He has 
claimed arthritis in the knees and hips, due to cold 
exposure, but recent X-rays were negative.  It would be 
helpful to the Board if the veteran were to articulate the 
circumstances during which he was exposed to cold in service, 
the approximate dates thereof, which areas of the body were 
affected and how, and what treatment, if any, was rendered.  

Consequently, to ensure that all evidence potentially 
relevant to the veteran's claim is obtained and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who rendered 
the veteran medical attention for the 
claimed "arthritis" due to cold 
exposure since service.  When the veteran 
responds and provides any necessary 
authorizations, the RO should obtain 
copies of all treatment records from the 
named health care providers that are not 
currently of record.  All records 
obtained should be associated with the 
claims folder.  

2.  It should be ascertained from the 
veteran whether he is claiming that 
arthritis due to cold exposure developed 
during a period of service when he 
"engaged in combat with the enemy."  If 
so, such period should be documented by 
service records or other appropriate 
evidence.  The service representative 
should be invited to provide any relevant 
evidence to support its contention in 
this regard.  The RO should then make a 
factual determination of whether the 
veteran "engaged in combat with the 
enemy."

3.  The veteran should also be requested 
to supply specific information relating 
to his claim of cold exposure in service, 
to include the approximate dates and 
places of such exposure, what areas of 
the body were affected and how, what 
symptoms were experienced at the time of 
the exposure and any treatment rendered.  

4.  The RO should schedule the veteran 
for an appropriate examination to 
determine the nature and likely etiology 
of his claimed arthritis due to cold 
exposure.  It is requested that the 
examiner carefully review the veteran's 
response to No. 3 above, and that he be 
asked to indicate each and every area of 
the body where he claims injury due to 
cold exposure and, specifically, in which 
joints he claims arthritis.  All 
indicated testing, including X-ray study 
of named joints, should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  

After examination and testing, the 
examiner should specifically identify the 
joints in which the veteran has 
arthritis, substantiated by X-ray study.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the likelihood that the 
veteran currently has arthritis, for each 
specific area affected, due to cold 
exposure or other disease or injury 
incurred in or aggravated by service.  
The examination report should reflect 
review of pertinent material in the 
claims folder and include the factors 
upon which the opinion is based.

5.  Upon completion of the development 
requested hereinabove, the RO should 
again review the veteran's claim, with 
due consideration to all indicated law 
and regulations, including 38 U.S.C.A. 
§ 1154 (b), if indicated.  All items of 
evidence, both positive and negative, 
should be assessed for credibility and 
carefully weighed.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and be given the opportunity to respond 
thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 



